ON REHEARING
HOLMES, Judge.
The defendant, through counsel, Legal Services Corporation of Alabama, in brief in support of his application for rehearing, makes certain assertions which this court does not take lightly.
The counsel for the defendant asserts, in part, that this court “based” its decision on “facts” not contained in the record. Counsel is grossly mistaken.
This court, in its original opinion, stated the following: “In January of 1981, in some sort of proceeding, the defendant entered into an agreement to support the subject child.”
The defendant’s counsel argues that the record does not reveal that such an agreement existed.
We refer counsel to pages seventeen and eighteen of the record before this court. On these pages is a prior order of the circuit court, which is in pertinent part as follows:
“5. On or about January 27, 1981, Defendant appeared in Court in case DR 80-1470 and entered into an agreement to support the child who is the subject of both actions.
“6. On March 7, 1983, Defendant filed a Motion for Relief from Judgment in DR 80-1470. Medical testimony was taken on June 15, 1983, and Defendant’s Motion was denied.”
The defendant’s application for rehearing is, needless to say, due to be denied.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., and BRADLEY, J., concur.